Citation Nr: 0408548	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for stiff joints.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for a disorder due to 
exposure to herbicides, to include asthma, emphysema, joint 
aches, or birth defects.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma, either as incurred during active military service or 
as aggravated by reserve component service.

6.  Entitlement to an increased evaluation for a service-
connected left knee injury with degenerative joint disease, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for tennis elbow, 
right arm, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 
percent from April 24, 1995, and in excess of 30 percent from 
September 24, 1999, and for a 100 percent evaluation prior to 
March 29, 2001, for post-traumatic stress disorder (PTSD).

9.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) prior to March 29, 2001.


REPRESENTATION

Appellant represented by:	James A. Endicott, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By a rating decision issued in September 1997, 
the RO granted service connection for PTSD, effective April 
24, 1995, and granted service connection for right tennis 
elbow and for a left knee injury, effective January 25, 1995.  


The RO assigned an initial 10 percent evaluation for PTSD and 
for left knee injury, and assigned a noncompensable 
evaluation for right tennis elbow.  The RO denied a request 
to reopen a claim for asthma, and denied entitlement to 
service connection for emphysema, joint aches, birth defects, 
back and arm injury, stiff joints secondary to a rabies 
shots, dental condition, and right ankle pain as not well-
grounded.  

In September 1998, the veteran timely disagreed with each of 
those determinations.  A statement of the case (SOC) 
addressing eight issues was issued in December 1998.  The 
veteran's timely substantive appeal was received in January 
1999.  

In a statement received in January 1995 regarding the claim 
for service connection for back and arm injuries, the veteran 
made it clear that the "arm injury" to which he referred 
was an elbow injury.  The RO characterized the veteran's 
claim as a claim for service connection for back and arm 
injuries.  The RO also addressed separately a claim of 
entitlement to service connection for a right elbow injury.  
As the veteran has been granted service connection for a 
right elbow injury, the claim on appeal resulting from the 
claims for service connection for back and arm injuries is 
more accurately stated as reflected on the title page of this 
decision. 

A Statement of the Case (SOC) as to the evaluation for right 
elbow disability was issued in August 1999.  The cover letter 
to that SOC advised the veteran that he should submit a 
substantive appeal if he wished to continue his appeal, but 
did not advise him that, even though he had already submitted 
a substantive appeal as to other issues, a substantive appeal 
specific to the issue addressed in the additional SOC was 
required.  A VA examination was conducted in September 1999.  
A Supplemental Statement of the Case (SSOC) issued in April 
2001 included the claim for an initial compensable evaluation 
for right tennis elbow disability as an appealed issue.  In 
an SSOC issued in January 2002, the RO increased the initial 
evaluation for right tennis elbow to 10 percent disabling.  

Although no substantive appeal perfecting appeal of the claim 
for an increased initial evaluation for right elbow 
disability was received, the Board finds that, under the 
circumstances, that procedural defect to its jurisdiction 
should be waived, in light of decisions which suggest that 
the Board's jurisdiction to review claims under these 
circumstances may be discretionary.  See, e.g., Irwin v. 
Dep't of Veterans Affairs, 498 U.S. 89, 112 L. Ed. 2d 435, 
111 S. Ct. 453 (1990) (stating, as to statutory filing 
deadlines, that tolling of such deadlines may be available 
"where the claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass"); Bailey v. West, 160 F.3d 1360, 1361, 1365 (Fed. Cir. 
1998) (en banc) (applying tolling where RO employee accepted 
appellant's signed form to appeal Board decision and 
apparently told him that, inter alia, "she would take care of 
[his appeal]"); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(United States Court of Appeals for Veterans Claims (CAVC) 
concluded that Board had waived filing of Form 9 where, 
although there was no evidence of record that appellant had 
filed Form 9, BVA had proceeded to adjudicate appellant's 
claims on merits).

In a January 2002 rating decision, the RO increased the 
veteran's initial 10 percent evaluation for PTSD to 30 
percent, effective September 24, 1999 and to 100 percent, 
effective March 29, 2001.  The RO also increased the initial 
evaluation for right tennis elbow, epicondylitis, to 10 
percent, and granted service connection for a right ankle 
sprain.  Although the RO granted increased evaluations, the 
veteran's claims for higher evaluations remain in contention, 
since less than the maximum schedular evaluation was 
assigned, except as to the total evaluation assigned from 
March 29, 2001, for PTSD.  Since the veteran was not granted 
the maximum available evaluation, a total (100 percent) 
evaluation, until March 29, 2001, his appeal for an initial 
evaluation in excess of the assigned evaluations prior to 
March 29, 2001 remains in controversy.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran sought a TDIU by a claim submitted in April 2001.  
The RO determined that this claim became moot when a 100 
percent schedular evaluation for PTSD was assigned effective 
March 29, 2001.  However, the Board notes that the veteran, 
in a claim submitted in January 1995, stated that he had not 
worked since May 31, 1994.  
In a September 1995 statement, the veteran noted that "I am 
still not able to work.  I haven't worked since May 31, 
1994."  The Board finds that a claim for a TDIU prior to the 
effective date of a 100 percent schedular evaluation remains 
on appeal.  Since a total schedular evaluation has been 
granted from April 24, 1995, even a completely favorable 
decision on the claim for a TDIU may result in an increase in 
benefits to the veteran for only one or two months, unless 
the veteran can establish an informal claim for a TDIU prior 
to January 1995.  Nevertheless, the veteran must be afforded 
the opportunity to pursue his claim.  Since no SOC has been 
issued as to the claim for a TDIU prior the effective date of 
a total schedular evaluation, this claim is REMANDED to the 
RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

At his September 2003 Travel Board hearing, the veteran 
indicated that he planned to submit a claim for an effective 
date prior to April 24, 1995, for a grant of service 
connection for PTSD, and he provided testimony as to that 
claim.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for clarification, and any appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that the veteran submitted claims of 
entitlement to service connection for a left knee injury and 
for tennis elbow, right arm, at the time of the initial 
claim, in December 1993.  An effective date in January 1995 
has been assigned for each of those awards of service 
connection.  The Board notes that the record before the Board 
does not reflect that the veteran has disagreed with the 
effective date assigned for those awards.  If the veteran 
wishes to pursue a claim for a more favorable effective date 
for either of those awards of service connection, he should 
submit such claim or claims to the agency of local 
jurisdiction, the RO. 

In a statement received in September 1995, the veteran sough 
service connection for fibromyalgia.  He reiterated that 
claim in a statement received in September 2001, in which he 
also requested service connection for arthritis and for 
tension headaches.  

The evidence of record does not reflect that the RO has 
adjudicated the veteran's claim of entitlement to service 
connection for fibromyalgia, arthritis, and for tension 
headaches.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  See Godfrey, supra.

By a rating decision issued in August 1995, the RO determined 
that a claim for service connection for hearing loss was not 
well grounded.  The veteran did not disagree with this rating 
decision, and that denial became final.  This rating decision 
was issued prior to the July 1999 decision in Morton v. West, 
12 Vet. App. 477 (1999), and the Board has no authority at 
this time to refer these claims for readjudication.  

The veteran has claimed entitlement to a permanent total 
rating for PTSD.  A total disability for PTSD was granted by 
the RO in a January 2002 rating decision.  No issue regarding 
a permanent evaluation for PTSD is before the Board at this 
time.  

By a rating decision issued in May 2000, the RO granted 
service connection for right ankle sprain, and assigned a 
noncompensable initial evaluation.  The veteran did not 
disagree with any aspect of that award until September 2001, 
when the veteran's wife indicated that this disability had 
increased in severity.  By a rating decision issued in 
February 2002, the RO advised the veteran that a 
noncompensable evaluation continued to be assigned for the 
right ankle disability.  The veteran did not submit any 
indication of disagreement with that determination.  The 
veteran's testimony at his September 2003 Travel Board 
hearing reflects that he believes that his right ankle 
disability has increased in severity.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  See 
Godfrey, supra

In his January 1999 substantive appeal, the veteran requested 
a Travel Board hearing.  The requested travel Board hearing 
was conducted by the undersigned Veterans Law Judge in 
September 2003.  A transcript of his testimony has been 
associated with the claims file.


The claims for service connection for a back injury, dental 
disorder, for asthma, emphysema, joint aches, or birth 
defects claimed as due to exposure to Agent Orange, the 
reopened claim of entitlement to service connection for 
asthma, the claims for initial evaluations in excess of 10 
percent for residuals of a left knee injury and for right 
tennis elbow, and the deferred claim of entitlement to an 
award of a TDIU, are addressed in the Remand portion of this 
decision.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The probative and competent evidence establishes that the 
veteran's current complaint of arthralgia in multiple joints 
is not etiologically related to a bite from a rabid dog or to 
rabies shots received in service.

3.  The RO denied entitlement to service connection for 
asthma when it issued a final, unappealed rating decision in 
May 1978.

4.  Evidence received since the May 1978 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
must be considered in order to fairly decide the merits of 
the claim as expanded to include service connection on the 
basis of aggravation.


5.  The clinical evidence establishes that, when the 
veteran's disability due to PTSD was evaluated under the 
Global Assessment of Functioning (GAF) scale following his 
claim, his GAF score varied from 60 in April 1996 and 
September 1999 to 35 in 1997, but the veteran was 
unemployable as a result of emotional lability, anxiety, 
depression, hyperreactive startle response, panic attacks, 
social withdrawal, loss of memory and concentration, lack of 
initiative, muscular tension, distracted thinking, inability 
to relate to co-workers, deal with work stresses, or 
understand, remember, and carry out complex job instructions.  


CONCLUSIONS OF LAW

1.  Arthralgia of multiple joints was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 
(2003).

2.  Evidence submitted since the May 1978 rating decision, 
wherein the RO denied entitlement to service connection for 
asthmatic bronchitis, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2003).

3.  The criteria for a total schedular evaluation for PTSD 
are met from April 24, 1995.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.130, Code 9411 
(2003); 38 C.F.R. § 4.132 (as in effect prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

Some of the claims underlying this appeal were first 
submitted in December 1993, more than 10 years ago.  



During the pendency of this claim, there have been numerous 
changes in laws governing veterans' benefits, in VA 
regulations, and in the interpretation of laws and 
regulations governing veterans' benefits.  One of the changes 
in the applicable law during the pendency of this claim was 
enactment in November 2000 of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the claimant of evidence and 
information necessary to substantiate his or her claim and 
inform the claimant whether he or she or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining the 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The VCAA also provides that 
the duty to assist includes providing a medical examination 
or obtaining medical opinion if necessary to make a decision 
on the claim.  

In this case, the Board's decision that new and material 
evidence has been submitted to reopen the claim is fully 
favorable to the veteran, and further discussion of the 
application of the VCAA to this claim is not required.  
Likewise, the grant of a total schedular evaluation for PTSD 
from the date of the veteran's claim is a complete grant of 
the maximum benefit sought on appeal.  Therefore, the 
discussion of the VCAA pertains only to the veteran's claim 
of entitlement to service connection for stiff joints.  

The long procedural history of this claim includes numerous 
actions under provisions preceding the VCAA and under the 
VCAA.  Summarizing briefly those actions, the RO advised the 
claimant, prior to enactment of the VCAA, in several rating 
decisions, and in statements and supplemental statements of 
the case issued in December 1998, August 1999, in May 2000, 
in April 2001, and in February 2002 of the criteria for 
service connection.  

By a SSOC issued in January 2003, the RO notified the veteran 
of the enactment of the VCAA.  In March 2003, the RO issued 
to the veteran a more specific letter regarding the enactment 
of the VCAA, VA's duties under that act and his 
responsibilities.  

The VCAA provides that the duty to assist includes providing 
any medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In this case, the 
claimant submitted private medical evidence and opinions, and 
VA examination was afforded in September 1999 as to the claim 
for service connection for stiff joints.  No additional 
clinical evidence is required in order to decide the claims 
addressed in this decision.  The duty to provide medical 
examination and obtained medical opinion has been fulfilled. 

The many communications of record amply demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  It has been less than one year since the RO last 
advised the claimant of the provisions of the VCAA, but the 
VCAA does not bar the Board from completing appellate review 
of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, § ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)).

The CAVC has held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, as noted in this case, the 
initial actions of the agency of original jurisdiction had 
been issued prior to enactment of the VCAA, and the claimant 
perfected appeal of the claim for service connection for 
stiff joints prior to enactment of the VCAA as well.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for service connection addressed in this decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
428, 429.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of 38 U.S.C.A. § 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice as to the claim for service 
connection addressed in this decision was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in March 2003 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with many opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Moreover, the veteran is represented 
by an attorney.  Given that representation, the appeal should 
not be prejudiced in any way by the timing of the actions of 
the RO, since the veteran's representative could advise the 
veteran of the VCAA and his rights under that enactment.  The 
Board finds that there is no prejudicial error to the 
claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  

Letters issued to the veteran in January 1995 and in 
September 1995 advised the veteran, in essence, that he 
should submit or identify any evidence he had or was 
aware of that might support his claims.  The Board notes 
in particular that the veteran has submitted and 
identified additional evidence on several occasions 
during the more than 10 years of the pendency of this 
claim.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims addressed in this decision in this case.  


Service connection for Stiff Joints

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  The 
law also provides that service connection may be presumed for 
a disease defined as chronic, to include arthritis, and which 
is manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


Factual Background

The veteran's service records confirm that he served in 
Vietnam.  His service medical records reflect that a series 
of rabies shots was initiated in January 1969 after he was 
bitten by an animal that appeared to be rabid.  The animal 
died in quarantine, and rabies was confirmed.  After several 
doses of rabies vaccine had been administered, the veteran 
began to complain of a rash and itching, followed a few days 
later by complaints of arthralgias and stiff joints, 
especially in the fingers, elbows, and the knees.  He was 
hospitalized for treatment, and the final assigned diagnosis 
was arthritis, secondary to rabies vaccine.  

The veteran's service clinical records are devoid of evidence 
of diagnosis or treatment of arthralgias or arthritis after 
his hospital discharge in late January 1969.  The report of 
the examination for service discharge 1970 discloses that his 
spine and musculoskeletal system was described as normal and 
he stated he was in good health.  The service separation 
examination report is devoid of any notation of a diagnosis 
of arthritis or asthma.

The reports of VA hospitalizations in April 1977 and in May 
1977 are devoid of evidence that arthritis was diagnosed or 
treated or that the veteran complained of arthralgias or 
joint pain.

At the time of a December 1978 examination for purposes of 
reserve component enlistment, the veteran's upper and lower 
extremities, spine, and other musculoskeletal system were 
described as normal; the only abnormality noted was a crooked 
finger on the right hand.  At the time of periodic 
examination conducted in June 1987, in the report of medical 
history prepared by the veteran, he indicated that he did not 
have swollen or painful joints, and the summary prepared by 
the clinical provider was devoid of any indication of a 
history of arthritis.  

December 1981 private radiologic examination of the cervical 
spine, conducted following an accident at work in which the 
veteran fell 15 to 20 feet in a tumbling motion, disclosed 
narrowing of the intervertebral spaces at C4, C5, C5-6, and 
C67, with spurring anteriorly and posteriorly.  Private 
treatment records dated in 1985 reflect that the veteran 
sustained an acute back sprain and sprain of the right 
sacroiliac joint.  

VA outpatient clinical records dated in May 1995 reflect that 
the veteran sought emergency treatment earlier that month for 
a reaction to a "shot" given to him at a private hospital 
for his arthralgias.  The veteran stated that since then, his 
arthralgias had increased in severity.  The examiner noted 
that multiple evaluations of the veteran's chronic joint 
pains, including laboratory examinations, had been conducted, 
but no etiology for those pains had been found.  Nonspecific 
fibromyalgia was noted as a possible diagnosis in June 1995 
and August 1995 VA treatment notes.

VA clinical records dated in June 1995 reflect diagnoses of 
degenerative joint disease of the cervical and lumbar spines, 
fibromyalgia, and myofascial pain syndrome, among other 
disorders.  

The examining VA provider noted that the veteran reported a 
history of multiple injuries, a motor vehicle accident, a 
fall, and chronic pain since 1968, and provided an opinion 
that "trauma is a contributing factor."  

On VA examination conducted in March 1996, the examiner noted 
that there was spasm in the veteran's peripheral joints and 
in the musculature of his back and spine.  The examiner noted 
that it was the muscles that seemed to be the problem, not 
the joints.  The examiner concluded that severe restriction 
of spinal movement seemed to be mainly related to tight and 
stiff muscle syndrome.  This examiner noted that the 
veteran's unusual lead pipe rigidity might be early 
Parkinson's disease or might be due to PTSD.

Private clinical records dated in April 1998 reflect an 
impression that the veteran had fibromyalgia and 
polyarthralgia of unknown etiology.  A private examiner in 
April 1998 suggested assignment of a diagnosis of 
seronegative spondyloarthropathy.  

The examiner who conducted the September 1999 VA examination 
rendered an opinion that there seemed to be no connection 
between the veteran's previous history of receiving treatment 
for rabies and his current compliant of generalized 
arthralgias.  


Analysis

The evidence establishes that the veteran was treated for 
arthralgias and joint pain in service.  However, the evidence 
further establishes that the treated joint pain was 
etiologically linked to a reaction to rabies vaccinations, 
and that there was no further complaint of arthritis after 
the reaction to the rabies vaccine subsided.  In particular, 
there was no diagnosis of chronic joint stiffness in service.

Post-service private and VA clinical records dated from 
October 1974 to 1981 reflect no treatment of or diagnosis of 
stiff joints.  

The report of VA examination conducted in March 1996 noted 
stiffness of the back and muscular rigidity.  The VA examiner 
attributed that stiffness either to early Parkinson's 
disease, a diagnosis which has not been shown on subsequent 
examinations, or to PTSD.  A diagnosis of PTSD has been 
assigned.  This evidence supports a finding that the veteran 
has back symptomatology which is due to PTSD.  This evidence, 
while favorable to the veteran's claim for an initial 
evaluation for PTSD in excess of 30 percent prior to 
September 24, 1999, but is unfavorable to the claim for 
service connection for stiff joints.

Other medical evidence of record reflects that the veteran's 
joint stiffness is related to fibromyalgia.  The veteran has 
submitted a claim of entitlement to service connection for 
fibromyalgia.  That claim is, in essence, unfavorable to this 
claim, because, to the extent that joint stiffness is related 
to fibromyalgia, joint stiffness would be evaluated as part 
of that disorder if service connection were granted.  If 
service connection is not warranted for fibromyalgia, there 
is no evidence to support a separate grant of service 
connection for joint stiffness related to fibromyalgia.  

The medical evidence that the etiology of the veteran's stiff 
joints was unknown is unfavorable to the claim, since a 
determination that the etiology is unknown does not support 
the veteran's claim, since the clinical evidence indicating 
that the etiology is unknown reflects that the providers were 
aware of the reaction the veteran suffered in service to 
rabies vaccine.

Likewise, to the extent that the opinion that trauma 
contributed to the veteran's current medical disorders is 
relevant to the claim for service connection for stiff 
joints, that opinion is unfavorable to this claim, since the 
provider who expressed that opinion differentiated the 
veteran's multiple traumas from the history of reaction to 
rabies vaccination.  

The examiner who conducted a VA examination in September 1999 
specifically considered whether the rabies vaccine the 
veteran received in service, and his reactive arthritis to 
that vaccine, could be related to the veteran's current 
complaints of stiff joints.  The examiner concluded that 
there seemed to be no connection.



The only evidence of record which is favorable to the 
veteran's claim that he has stiff joints as the result of 
rabies vaccine received in service is the veteran's own 
expressed belief that there is such a link.  

The veteran's lay opinion is not competent medical evidence 
which has weight or persuasive value relevant to proving his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

The evidence favorable to the veteran is not of sufficient 
weight to place the evidence in equipoise to warrant a 
favorable decision, and the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable.  The 
claim of entitlement to service connection for stiff joints 
must be denied.  


New and Material Evidence

By a claim submitted in May 1977, the veteran sought service 
connection for asthma.  The medical evidence of record 
included the service medical records, which disclosed no 
history of, diagnosis of, or treatment for asthma.  The 
medical evidence also included the report of a May 1977 VA 
hospitalization.  

The May 1977 discharge summary reflected that the veteran had 
been previously admitted in April 1977 for treatment of 
asthma.  Outpatient treatment records in June 1977 disclosed 
continuing treatment for asthma.  Private outpatient clinical 
records reflected that the veteran was first treated for 
asthma in October 1974.

The RO concluded that the veteran's asthmatic bronchitis had 
its onset in 1974.  The claim for service connection for 
asthma was denied by a rating decision issued by the RO in 
May 1978.  That rating decision became final, in the absence 
of any disagreement or substantive appeal.


Although the prior denial of the veteran's claim for service 
connection for asthma is final, the veteran may reopen the 
claim if new and material evidence is received.  
38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Prior to August 2001, the regulations governing 
requests to reopen claims stated that new and material 
evidence meant evidence not previously received which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a)(as in effect prior to Aug. 29, 2001).  As this 
claim was received in December 1993, the version of 38 C.F.R. 
§ 3.156 in effect prior to August 2001 is applicable to this 
claim.  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999), the CAVC held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the CAFC decision in Hodge.

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  

Therefore, the portion of the analysis in Hodge regarding 
determination of whether the new and material evidence 
establishes a well-grounded claim has not been applied by the 
Board. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Therefore, the Board must consider this issue 
independently, regardless of the RO's determination as to new 
and material evidence.

By a claim submitted in December 1993, the veteran sought 
service connection for asthma, stating that he never had 
asthma or was sick before he went into service, but after he 
was home "for several years" he "got real sick."  
Following the submission of the December 1993 claim, the RO 
notified the veteran in April 1994 that new and material 
evidence was required to reopen the claim of entitlement to 
service connection for asthma.  

By a statement submitted in January 1995, the veteran sought 
service connection for "Asthma -1977-now."  In another 
statement submitted in January 1995, he stated it seemed that 
his asthma was "worse" when he was in the Fort Hood area 
(the location of the veteran's reserve component).  He noted 
that he developed pneumonia during reserve summer camp in 
1993 and bronchitis during reserve component duty in August 
at Fort Hood, the location of his reserve component duty, and 
that his medication did not help when he was there.  It 
appears to the Board that these statements raise a claim of 
entitlement to service connection for asthma based on 
aggravation during reserve component service.  By a statement 
dated in September 1995 and stated as received in 1996 and in 
1997, the veteran specifically claimed that his asthma was 
severely aggravated by active duty for training in June 1993.

The veteran submitted a November 1993 letter in which he 
sought payment of medical expenses incurred in June 1993 and 
in August 1993 for treatment of asthma.  

He submitted a January 1996 military memorandum reflecting 
approval of payment noting approval based on aggravation, 
"this episode only."  The Board notes that this memorandum 
did not specify what disorder was aggravated.  

The evidence reflecting that the veteran had an exacerbation 
of asthma following reserve component annual training in June 
1993 and bronchitis following a weekend drill in August 1993 
is new, since this evidence was not of record in 1978.  The 
determination that the pre-existing disorder was exacerbated 
in reserve service, even for one episode only, is relevant to 
the veteran's claim that his asthma was aggravated by reserve 
component service.  As such, this evidence is both new and 
material to reopen the claim for service connection for 
asthma, as expanded to include a claim of aggravation.

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  In this case, there is no medical 
opinion of record addressing the veteran's contention that 
asthma was exacerbated by his reserve service.  It does not 
appear to the Board that development of the claim is 
complete.  Therefore, further development is required, and is 
addressed in the REMAND portion of the decision below.


Initial Increased Evaluations for PTSD

By a rating decision issued by the RO in September 1997, the 
veteran's claim for service connection for PTSD was granted, 
and an initial evaluation of 10 percent, from April 24, 1995 
to September 23, 1999, and a 30 percent evaluation from 
September 24, 1999 to March 28, 2001 are in effect, with a 
total schedular evaluation in effect thereafter.  The veteran 
has disagreed with the evaluations in effect prior to March 
29, 2001.

VA outpatient treatment notes dated in April 1995 reflect 
that the veteran's treating orthopedic physician noted that 
he had a depressed mood and referred him for further 
evaluation.  

VA clinical records dated in August in 1995 note that the 
veteran had PTSD and depressed mood.  However, none of these 
records reflect a complete assessment of PTSD or assignment 
of a GAF score.

In an October 1995 statement, the veteran reported that 
sudden, loud noises still frightened him and made him jump.  
He reported that he continued to feel as though he needed to 
be on guard, and did not like to sit with his back toward any 
doors.  He stated he also experienced bad dreams, and that a 
VA doctor had mentioned therapy to him, but he would rather 
keep quiet about what he had seen instead of re-living it.  

On VA examination conducted on March 27, 1996, the examiner 
stated that the veteran was "very fragile, physically, 
emotionally and mentally."  The examiner stated that he had 
an extremely poor memory and jumped at the drop of a pin.  
The examiner stated that obtaining a history was extremely 
difficult as neither the veteran nor his wife were organized 
and were not able to answer questions appropriately.  The 
examiner noted that he had a tremor in the right hand, a 
stiff expression on his face and rigidity of the muscles.  
The examiner concluded that he was either suffering from 
early Parkinson's disease or the symptoms were related to 
PTSD, since he was also jerky, jumpy, sleepless and totally 
unable to cope with life as a result of PTSD.

VA clinical examination conducted in April 1996 noted that 
the veteran's complaints had almost exclusively to do with 
severe muscle and joint pain.  Objective findings included 
hypervigilance, distrust, service-related nightmares, social 
isolation, and avoidance of Vietnam-related material.  He was 
hyper reactive and had a quick temper.  He scored in the PTSD 
range on both the Mississippi Combat Scale and on the MMPI 
(Minnesota Multiphasic Personality Inventory).  A GAF score 
of 60 was assigned. 

On examination conducted in February 1997 for purposes of 
state disability benefits, the veteran reported that he had 
been married for 26 years.  He described the marriage as 
stable.  One of his three children still lived at home.  

The examiner stated that the veteran looked exhausted, with 
deep lines on his face and bags under his eyes.  When asked 
about his appearance, he became tearful.  The examiner 
observed that he appeared to be on the edge of losing control 
throughout the evaluation and cried easily.  The examiner 
also noted that when the examiner moved in his chair and the 
chair squeaked loudly, he "jumped asked if electricity had 
gone through his body."  

The veteran reported that he had been jumpy since his 
military service.  He was anxious and depressed.  He 
described significant anxiety symptoms.  He avoided crowds.  
He did his shopping in stores that stayed open all night so 
he could avoid crowds.  In a crowded store, he reported 
sweating profusely, and feeling cornered.  However, he did 
not endorse a full spectrum of panic attack symptoms.  He 
denied hallucinations or delusions, but was clearly 
suspicious in his relationships and quite socially withdrawn.  
He reported forgetting where he had put things, and reported 
a loss of concentration.  He was not able to interpret 
proverbs.  His only hobby appeared to be a solitary activity, 
working on his 1969 pickup when pain permitted.  

The examiner stated that the veteran's mental disorder was 
moderately severe.  The examiner concluded that he flattened 
his emotions.  His social awkwardness and hesitation 
reflected long-standing efforts to keep interpersonal 
relationships at a distance.  Despite efforts to dampen 
feeling and desire, the veteran experienced recurring 
anxieties and mood disharmony.  He avoided competitiveness 
and initiative.  His passive lifestyle, sluggish exterior, 
and blandness were deceptive, hiding restrained resentment 
and anxiety.  The symptomatology of his anxiety included 
fatigue, insomnia, muscular tension, distracted thinking, and 
dysphoric mood.  The examiner assigned a GAF score of 35.  

Additionally, in the medical assessment of work-related 
activities, the examiner indicated that the veteran had poor 
ability relate to coworkers, deal with the public, or deal 
with work stresses.  The examiner also indicated that he had 
poor ability to understand, remember, and carry out complex 
job instruction.  He had poor ability to maintain personal 
appearance, behave in an emotionally stable matter, relate 
predictably in social situations, or demonstrate reliability.



On VA examination conducted in September 1999, the veteran 
reported that he was regularly employed until 1994, when he 
was forced to terminate his employment as a heavy equipment 
mechanic as the result of an injury to his right arm.  He 
reported that his family had argued with him about getting 
something done about his temper.  He denied that his family 
was afraid of him, but stated that sometimes, he took off to 
get away.  He denied being physically or verbally violent, 
but stated he thought he might be hard to get along with, and 
reported that he liked to be alone a lot.  He stated that he 
had no social life to speak of.  He did not go to movies.  

The veteran reported having gone to the races once during the 
previous year.  He reported that he last got really angry 
three or four weeks ago in an argument with his wife, because 
she wanted him to go to therapy.  He denied suicidal or 
homicidal thoughts.  He reported that he sometimes thought 
someone was calling him, but there was no one there.  He 
stated that he occasionally thought he saw someone, but no 
one was there.  He once thought he had seen his dead father 
for a minute or so but then his father disappeared.  

The veteran was coherent, well-groomed, oriented, displayed 
self-deprecating humor, and average intelligence.  He 
appeared very avoidant and showed little inclination to 
discuss disturbing material.  The examiner concluded that he 
had an adjustment reaction secondary to physical problems 
with depression and had PTSD secondary to military 
experiences.  The examiner stated that it was difficult to 
separate the veteran's mental impairment from his physical 
impairment as he had chronic pain and inability to work.  The 
examiner estimated that the GAF ranged from 50 to 60.

VA outpatient clinical records dated from June 2000 to 
October 2000 reflect that the veteran attended weekly group 
treatment sessions.  June 2000 outpatient treatment notes 
reflect that he had difficulty completing psychological 
testing, because he worked slowly, was distracted by the 
slightest noise, and was unable to follow directions.  It was 
concluded that a trauma group was not advisable.

Private clinical records dated in December 2000 reflect that 
the veteran was admitted for shortness of breath.  After 
examination, including physical examination, radiologic 
examination, laboratory examination and other evaluations, it 
was concluded that the veteran's difficulty breathing was due 
to hyperventilation resulting from his PTSD.  On VA 
evaluation, the veteran endorsed 12 of the 13 symptoms of 
panic attacks.

On VA examination conducted in October 2001, the examiner 
noted that VA treatment records reflected that the veteran's 
symptoms were refractory to treatment.  Despite treatment, he 
had continued to experience panic attacks, anxiety, 
depression, nightmares, intrusive thoughts, problems with 
socialization, hyper startle response, sleep difficulties, 
and problems with concentration.  Because of his level of 
impairment, the veteran was referred for individual 
psychotherapy.  He and his wife reported increasing 
hyperarousal, increasing startle response, irritability and 
short temper over the past few years.  

The examiner described the veteran as well-groomed, alert, 
and oriented, but fidgety, restless, and tents.  He had a 
high startle response to any noise outside the examination 
room.  He requested that the door be locked.  His speech was 
slow in volume but normal in rhythm and content.  Mental 
status examination disclosed decrease in short-term memory 
and concentration.  He was able to abstract proverbs.  The 
examiner assigned a GAF score of 40.


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  




The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  

In particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  

As the veteran in this case has disagreed with the initial 
evaluation following a grant of service connection, the 
evidence must be examined to determine what the facts 
disclose about the severity of the veteran's disability 
during the relevant time period, from the effective date of 
the grant of service connection in April 1995 to March 29, 
2001, when a 100 percent evaluation was assigned.  

When the veteran submitted his claim for service connection 
for PTSD, that disability was evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (as effective prior to November 
7, 1996).  

Under the criteria applicable prior to November 7, 1996 a 100 
percent evaluation for PTSD was warranted for the existence 
of one of the following conditions: The attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or, there 
were total incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or, the veteran was demonstrably unable to obtain 
or retain employment.  Hence the rating criteria of DC 9411 
set forth three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994).


During the pendency of this claim, the criteria for 
evaluating PTSD were revised.  Effective from November 7, 
1996, PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  Under the general rating formula for mental 
disorders, and 38 C.F.R. § 4.129, a 50 percent schedular 
evaluation contemplates reduced reliability and productivity 
in occupational and social situations due to such 
symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  DC 9411 
(2003).

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

Because the veteran's claim was submitted prior to November 
1996, his claim must be considered under both versions of the 
regulation to determine whether one version is more favorable 
to his claim than the other.  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him, except that no regulation may be 
applied prior to its effective date.  38 U.S.C.A. § 5110; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The GAF Scale score is based on all of the veteran's 
psychiatric impairments.  VA has adopted the criteria and 
terminology of DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 41 to 50 indicates serious symptoms or a 
serious impairment in social, occupational, or school 
function.  

A GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  


Analysis

In this case, the veteran's depression was first noted by 
providers who were treating him for physical disorders.  He 
was urged to seek mental health treatment, but declined to do 
so.  For this reason, there is no psychiatric evaluation of 
the veteran prior to April 1996.  At that time, a GAF score 
of 60 was assigned.  

However, the GAF score assigned on psychiatric examination in 
April 1996 was not consistent with the observations of the 
examiner who conducted physical examination in March 1996.  
At that time, the examiner, although not a psychiatrist, 
observed that the veteran was "very fragile" emotionally, 
had a poor memory, and jumped at the drop of a pin.  
Moreover, the examiner noted muscle rigidity he attributed to 
PTSD.  

In contrast, the examiner who assigned the GAF score of 60 
provided little detail about the veteran's social or 
industrial functioning, although noting that he was 
hypervigilant, distrustful, and avoided discussion of 
Vietnam-related material.

In February 1997, nearly two years after the veteran 
submitted his claim of entitlement to PTSD, but before his 
stressors were considered confirmed and prior to the rating 
decision which granted service connection for PTSD, a GAF 
score of 35 was assigned.  The examiner who assigned that GAF 
score reported the examination in detail, discussing the 
veteran's inability to maintain control, his observable 
hypervigilance, his inability to function socially, 
industrially, or eve within his family.  The examiner 
provided examples supporting each of his conclusions.  

This detailed report is one of the two or three most 
comprehensive psychiatric examinations of the veteran of 
record.  The Board notes, in particular, that the symptoms 
reported to the examiner and the observations made by the 
examiner are consistent with the veteran's own October 1995 
statement and the observations of the examiner who described 
the veteran as "fragile" in March 1996.  

Moreover, the report of that examination is consistent with 
the findings during the veteran's subsequent treatment.  The 
Board finds it highly significant that this examiner 
concluded that the veteran's symptoms reflected a chronic 
pattern, although he did not provide an opinion as to when 
that pattern had its onset.


On examination in September 1999, a GAF score of 50 to 60 was 
assigned.  Again, this examiner noted that the very was very 
avoidant and showed little inclination to discuss disturbing 
material, but the examination report was otherwise brief, 
noting that it was difficult to separate the veteran's 
physical problems from his psychiatric disability.  The GAF 
score of 50 to 60 is not consistent with the observations of 
the VA provider in June 2000 that the veteran was hardly able 
to complete psychological testing because he was slow, easily 
distracted, and could not follow directions.

The examiner who conducted VA examination in October 2001 
concluded, after reviewing the veteran's history and general 
course, that the veteran's PTSD had proven refractory to 
treatment.  In essence, the examiner concluded that, despite 
continuous weekly therapy and medications, the veteran had 
not improved, and was not able to complete a therapy program.

The GAF scores assigned on VA examinations, ranging from 50 
to 60, suggest that the veteran remained employable.  
However, the objective observations of the veteran, beginning 
in March 1996, consistently reflect that he was unable to 
concentrate, unable to follow directions, and unable to 
provide a medical history.  

The Board finds it significant that physicians treating the 
veteran for physical problems noted and documented his 
impairments of mood and concentration, and his inability to 
follow directions, as early as January 1995, while 
psychiatric examiners who saw the veteran on a one-time basis 
did not discuss these impairments.  The Board notes that, the 
more frequently the veteran was seen for mental health 
treatment, the lower the assigned GAF scores.  

The Board is persuaded that the GAF score of 35 assigned in 
February 1997 represents the most accurate picture of the 
veteran prior to March 29, 2001.  

It appears to the Board that it is factually ascertainable 
that the veteran was "very fragile" emotionally and unable 
to function industrially as of March 1996.  However, no 
psychiatric evaluation was attempted prior to that time, 
because the veteran specifically declined mental health 
treatment he had been urged to seek.  

Resolving doubt as to whether the veteran was unemployable as 
of the date on which he submitted his claim for service 
connection for PTSD in his favor, the Board finds that the 
veteran was unemployable, so as to warrant a total schedular 
evaluation under at least one of the three independent 
criteria for a total evaluation in effect when the veteran 
submitted his claim, in April 1995.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  


ORDER

Entitlement to service connection for stiff joints is denied.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
asthma, to include as aggravated by reserve component 
service, is granted, to this extent only.  

Entitlement to a 100 percent evaluation for PTSD from April 
24, 1995, is granted, subject to applicable criteria 
governing the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The veteran contends that a back injury sustained in a motor 
vehicle accident during reserve service in 1992 exacerbated 
degenerative joint disease of the spine which was already 
present.  The opinions of record do not directly address this 
contention, although several examiners noted that the 
veteran's complaints of pain increased subsequent to this 
accident.  Further development, to include obtaining medical 
opinion as to whether the June 1992 motor vehicle accident 
resulted in permanent increase in the pathology of the 
veteran's spine disorders, is required.

The veteran has identified additional records which have not 
yet been associated with the claims files, including Social 
Security Administration record.  The evidence also reflects 
that disability examinations were conducted for State 
disability purposes, although it is not clear whether 
examinations other than the February 1997 State disability 
examination of record were conducted.  

By a statement submitted in March 1994, the veteran stated 
that he lost all of his back teeth in a fight in Vietnam.  
His initial dental examination in service discloses that the 
veteran had some missing teeth, but it is difficult to 
determine which teeth were missing, as it appears either that 
more than one provider completed this record or that 
additional information was later added.  The service medical 
records reflect that, in July 1968, four teeth were removed.  
However, this clinical record does not indicate which teeth 
were removed or the reason for removal of the teeth, and the 
dental record does not include an entry for that date.  

Dental x-rays conducted in 1969 are associated with the 
clinical service records, but no interpretation of those x-
rays is associated with the service medical or dental 
records.  

The dental records reflect that the veteran fitted with 
partial plates following his return from Vietnam, but the 
records do not clearly identify what teeth were replaced with 
partial plates or why.  Dental review of the records should 
be conducted to determine what teeth the veteran lost during 
service, and to provide an opinion as to whether the records 
reflect any explanation other than dental trauma for loss of 
teeth.  

As discussed in the decision above, the veteran has submitted 
clinical evidence reflecting that his asthma was aggravated 
by reserve component service on at least one occasion.  The 
veteran contends that his asthma was permanently aggravated 
by his reserve component service.  Further development of 
this claim, including obtaining medical opinion, is required.  

At his September 2003 Travel Board hearing, the veteran 
testified that he had pain and burning in the left knee.  He 
testified his left knee would become numb, preventing him 
from bending and causing him to fall if he attempted to stand 
using that knee.  He testified that he was using a brace 
which had been given to him by VA.  He was also using a 
crutch.  As the clinical evidence of record does not reflect 
that a knee brace or crutch was prescribed, and does not 
explain why he required such assistive devices, his testimony 
in essence, reflects that his service-connected left knee 
disability has increased in severity since the last VA 
examination.  Further development of the claim for an initial 
evaluation in excess of 10 percent is required.

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his right elbow disability.  The 
grant of service connection for right elbow disability was 
based on aggravation, given that the medical evidence clearly 
reflects that the veteran incurred an employment injury to 
his right elbow prior to re-injury during reserve component 
physical training in 1992.  The clinical evidence and opinion 
currently of record describes the veteran's current 
symptomatology, but does not provide information as to the 
extent of his current symptomatology over and above what 
would have been expected if he had not re-injured his right 
elbow.  

Clinical development and opinion as to the extent of 
aggravation is required in order to determine whether the 
veteran is entitled to an initial evaluation in excess of 10 
percent for this disability.  Additionally, the Board notes 
that, in a September 2001 contact, the veteran's wife 
indicated that he was supposed to have surgery for his right 
elbow disability but this was not done because of his PTSD.

The evidence of record reflects that the veteran was provided 
an Agent Orange registry examination, but the Board is unable 
to find medical opinion as to the likelihood that the 
disorders claimed by the veteran resulted from his exposure 
to herbicides, or the likelihood that he has residuals of 
that exposure.  Further development, to include obtaining 
such medical opinion, is required.

The veteran has claimed that his children have birth defects 
due to his exposure to Agent Orange.  Applicable law and 
regulations provide that VA shall pay a monthly allowance, 
based upon the level of disability, to or for a person who VA 
has determined is an individual suffering from spina bifida 
whose biological mother or father is or was a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
However, the statements and supplemental statements of the 
case provided to the veteran indicated only that birth 
defects were not ratable disorders.  The veteran must be 
provided with accurate information and the applicable laws 
and regulations, and afforded the opportunity to provide 
clinical evidence of spina bifida, if present, before the 
Board may complete appellate review.  

As noted above, where a notice of disagreement is filed, but 
an SOC has not been issued, the Board must remand the claim 
to the RO to direct that an SOC be issued. Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, the veteran's claim of 
entitlement to a TDIU prior to the effective date of a total 
schedular evaluation, currently, March 27, 1996, must be 
REMANDED for issueance of an SOC, and the veteran must be 
informed of the requirement that he submit a timely, separate 
substantive appeal if he wishes to pursue appeal of the TDIU 
claim.  The Board notes that further adjudication of the 
claim for a TDIU prior to March 27, 1996, would be 
inextricably intertwined with at least some of the claims for 
service connection and for increased ratings which are on 
appeal and are addressed in this REMAND.  
If, and only if, the veteran perfects timely substantive 
appeal of the claim for a TDIU prior to the effective date of 
the total schedular evaluation for PTSD, development of the 
TDIU claim should proceed.  However, adjudication of the TDIU 
claim must be deferred pending completion of the actions 
requested in this remand.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The claims file must be reviewed by 
the VBA AMC to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  In particular, the 
veteran must be notified of 38 U.S.C.A. 
§ 1805 and 38 C.F.R. § 3.814.  In 
addition, the veteran must be notified by 
the VBA AMC of the definition of active 
service at 38 U.S.C.A. § 101(24), and 
must be advised of the evidence required 
to substantiate a claim that a pre-
existing disorder has been aggravated by 
reserve component service.

3.  A SOC pertaining to the issue of 
entitlement to a TDIU prior to April 24, 
1995 should be issued.  The veteran 
should be advised that a timely filed 
substantive appeal must be filed if he 
wishes appellate review.  The veteran 
should be provided with appropriate 
notice of appellate rights.

4.  The VBA AMC should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for each of 
the claimed disorders, since August 2002.  
He should also identify all sources of 
dental treatment or evaluation, VA and 
non-VA, since his discharge from service.  
He should also identify any and all 
providers who may have additional reports 
of examinations of the spine, especially 
any MRI, CT scan, myelogram, or reports 
of other radiologic examination of the 
veteran's spine prior to 1999.  After 
obtaining appropriate authorization, any 
identified medical records not currently 
on file should be obtained.

In particular, SSA records, State 
disability examination records, and 
records of any other examinations for 
disability purposes identified by the 
veteran should be obtained.

5.  The VBA AMC should make an additional 
attempt to verify and obtain all records 
pertaining to the veteran's reserve 
service in the Army National Guard in 
Texas from approximately 1978 to 1993.  
Records should be requested from the 
National Personnel Records Center (NPRC), 
the Army Reserve Personnel Center 
(ARPERCEN), Fort Hood, Texas, and any 
other locations where it is determined 
such records may be found.  If no 
additional reserve records can be found, 
or if they have been destroyed, the VBA 
AMC should ask for specific confirmation 
of that fact.

6.  The veteran should be offered the 
opportunity to provide evidence as to the 
birth defects diagnosed in his children 
for which he seeks monetary benefits.

7.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary to 
determine whether a motor vehicle 
accident in June 1992 while the veteran 
was a passenger in a reserve component 
vehicle permanently aggravated a disorder 
of the spine, and to determine the 
current severity of left knee disability 
with degenerative joint disease.  
Examination(s) as necessary should also 
be conducted to determine the current 
severity of tennis elbow, right arm, and, 
if possible, the current severity should 
be compared to the severity which would 
have been expected prior to the re-injury 
during reserve service.  The examiner 
should, in particular, explain why the 
veteran requires a left knee brace, 
crutches, and a right elbow brace, and 
the examiner should state whether there 
is recurrent instability or subluxation.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Do the service-connected left knee 
and/or right arm disability/ies involve 
only the joint structure, or does it also 
involve the muscles and nerves?

(b) Do the service-connected left knee 
and/or right arm disability/ies cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left knee and/or right arm 
disability/ies, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected left knee and/or right arm 
disability/ies low back disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee and/or 
right arm disability/ies low back 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected left 
knee and/or right arm disability/ies, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left knee and/or 
right arm disability/ies.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

(e) The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
In addition, the examiner should render 
the following opinions:  (1) Is it as 
likely as not that the underlying spinal 
pathology, as contrasted to complaints 
resulting from spinal pathology, was 
permanently increased in severity as the 
result of a June 1992 motor vehicle 
accident?  (2) what percentage of the 
veteran's current right elbow 
symptomatology is the result of 
aggravation of the underlying injury as a 
result of an incident in reserve service 
while doing push-ups?  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

8.  The VBA AMC should arrange a VA Agent 
Orange examination of the veteran for the 
purpose of determining whether he has any 
current residual of exposure to 
herbicides.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  




The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

9.  The VBA AMC should arrange for a VA 
special respiratory examination of the 
veteran by a specialist in respiratory 
diseases.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner should provide an opinion as 
to the following: Is it at least as 
likely as not that the veteran was 
disabled as a result of aggravation 
(i.e., worsening) of asthma incurred 
during a period of reserve component 
period service?  If there was worsening 
of the condition as a result of service, 
was this due to the "natural progress" 
of the veteran's asthma?  The examiner 
should state the rationale for the 
opinion provided.  



10.  The VBA AMC should review the 
veteran's dental records, and examination 
conducted if necessary, for the purpose 
of determining, if possible, what teeth 
the veteran lost during service, and to 
provide an opinion as to whether the 
records reflect any explanation other 
than dental trauma for loss of teeth.  

11.  If, and only if, the veteran 
perfects timely substantive appeal of the 
claim of entitlement to a TDIU prior to 
April 24, 1995, the VBA AMC should 
conduct any development necessary to 
adjudicate that issue.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

13.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



